





THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION TO AN
OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO RULE 903 OF REGULATION S (“REGULATION
S”) PROMULGATED UNDER THE SECURITIES ACT  THIS OFFERING IS BEING MADE ONLY TO
NON-U.S. PERSONS PURSUANT TO RULE 903 OF REGULATION S PROMULGATED UNDER THE
SECURITIES ACT.  NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY,
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION  D OR REGULATION S UNDER
THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT.

_________________________




SUBSCRIPTION AGREEMENT

_________________________




THIS SUBSCRIPTION AGREEMENT (this “Subscription”) has been executed by Sino
Payments, Inc., a corporation organized under the laws of the State of Nevada
(hereinafter referred to as the “Company”) and the purchaser set forth in the
Omnibus Signature Page (the “Signature Page”) attached hereto (the “Purchaser”)
in connection with the private placement (the “Offering”) of common shares of
the Company, par value $0.00001 per share (the “Common Stock”).  The Securities
(as defined hereinafter) being subscribed for pursuant to this Subscription have
not been registered under the Securities Act.  The offer of the Securities and,
if this Subscription is accepted by the Company, the sale of Securities, is
being made in reliance upon Rule 903 of Regulation S promulgated under the
Securities Act.  All dollar amounts in this Subscription are expressed in U.S.
Dollars.  The Common Stock is sometimes referred to collectively as the
“Securities.”




The Purchaser hereby represents and warrants to, and agrees with the Company as
follows:




ARTICLE 1

SUBSCRIPTION




Subscription




1.1

The undersigned Purchaser, as principal, hereby subscribes to purchase the
amount of Common Stock set forth on the Signature Page attached hereto.  The
purchaser understands and acknowledges that the purchase price to be remitted to
the Company in exchange for the Shares shall be set at $0.18 per share of Common
Stock at an aggregate purchase price as set forth on the Signature Page (the
“Subscription Funds”).

 

Method of Payment




1.2

The Purchaser shall pay the Subscription Funds by delivering good funds in US
Dollars by way of wire transfer of funds to the Company.  The wire transfer
instructions are as set forth in Exhibit B, attached hereto and made a part
hereof.  




Upon receipt of the Subscription Funds and acceptance of this Subscription by
the Company, the Company shall take up the Subscription Funds (the “Closing
Date”) and issue to the Purchaser such number of shares of Common Stock
represented by the amount of the accepted Subscription Funds.  




The Purchaser acknowledges that the subscription for Common Stock hereunder may
be rejected in whole or in part by the Company in its sole discretion and for
any reason, notwithstanding prior receipt by the Purchaser of notice of
acceptance of such subscription.  The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Subscription.  If this Subscription is rejected in whole or the offering of
Common Stock is terminated, all funds received from the Purchaser will be
returned without interest or offset, and this Subscription shall thereafter be
of no further force or effect.  If this Subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Subscription will continue in full force and effect
to the extent this Subscription was accepted.





--------------------------------------------------------------------------------




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




Representations and Warranties




2.1

The Purchaser represents and warrants to the Company, with the intent that the
Company will rely thereon in accepting this Subscription, that:    




(a)

Non-U.S. Purchaser.  The Purchaser was outside the United States when receiving
and executing this Subscription Agreement and the Purchaser is not a U.S. Person
as defined in Rule 902 of Regulation S promulgated under the Securities Act and
as set forth in Exhibit A attached hereto and made a part hereof;




(b)

Experience.  The Purchaser is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Securities;




(c)

Own Account.  The Purchaser is purchasing the Securities as principal for its
own account, and, in the case of a Non-U.S. Person, not for the account or
benefit of, directly or indirectly, any U.S. Person.  The Purchaser is
purchasing the Securities for investment purposes only and not with an intent or
view towards further sale or distribution (as such term is used in Section 2(11)
of the Securities Act) thereof, and has not pre-arranged any sale with any other
purchaser and has no plans to enter into any such agreement or arrangement. Such
Purchaser has no intention to distribute either directly or indirectly any of
the Common Stock in the United States or to U.S. Persons;




(d)

Exemption.  The Purchaser understands that the offer and sale of the Common
Stock is not being registered under the Securities Act or any state securities
laws and is intended to be exempt from registration provided by Rule 903 of
Regulation S promulgated under Regulation S of the Securities Act;




(e)

Importance of Representations.  The Purchaser understands that the Common Stock
are being offered and sold to it in reliance on an exemption from the
registration requirements of the Securities Act, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Common Stock;




(f)

No Registration.  The Securities have not been registered under the Securities
Act or any state securities laws and may not be transferred, sold, assigned,
hypothecated or otherwise disposed of unless registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available (including, without limitation, under Rule 144 of the
Securities Act, as such rule may be amended, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect (“Rule
144”).  The Purchaser represents and warrants and hereby agrees that all offers
and sales of the Common Stock and the Securities shall be made only pursuant to
such registration or to such exemption from registration;




(g)

Risk.  The Purchaser acknowledges that the purchase of the Common Stock involves
a high degree of risk, is aware of the risks and further acknowledges that it
can bear the economic risk of the Common Stock, including the total loss of its
investment.  The Purchaser has adequate means of providing for its financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the Common Stock for an indefinite period of time;




(h)

Independent Investigation.  The Purchaser, in making the decision to purchase
the Common Stock subscribed for, has relied upon independent investigations made
by it and its purchaser representatives, if any, and the Purchaser and such
representatives, if any, have prior to any sale to it been given access and the
opportunity to examine all material contracts and documents relating to this
Offering and an opportunity to ask questions of, and to receive answers from,
the Company or any person acting on its behalf concerning the terms and
conditions of this Offering.  The Purchaser and its advisors, if any, have been
furnished with access to all materials relating to the business, finances and
operation of the Company and materials relating to the offer and sale of the
Common Stock which have been requested.  The Purchaser and its advisors, if any,
have received complete and satisfactory answers to any such inquiries;





2




--------------------------------------------------------------------------------




(i)

No Recommendation or Endorsement.  The Purchaser understands that no federal,
state or other regulatory authority has passed on or made any recommendation or
endorsement of the Common Stock.  Furthermore, the foregoing authorities have
not confirmed the accuracy or determined the adequacy of this Subscription.  Any
representation to the contrary is a criminal offense;




(j)

No Representation. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in this Subscription;




(k)

No Tax, Legal, Etc. Advise. The Purchaser is not relying on the Company or any
of their employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Common Stock, and the Purchaser
has relied on the advice of, or has consulted with, only its own advisers;




(l)

No Directed Selling Efforts.  The Purchaser has not acquired the Common Stock as
a result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Common Stock which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Common Stock; provided,
however, that the Purchaser may sell or otherwise dispose of the Common Stock
pursuant to registration thereof under the 1933 Act and any applicable state and
provincial securities laws or under an exemption from such registration
requirements;




(m)

No Plan or Scheme.  The Purchaser acknowledges that the statutory and regulatory
basis for the exemption from U.S registration requirements claimed for the offer
of the Common Stock, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act or any applicable state or provincial
securities laws;




(n)

The Purchaser.  The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription and all other related agreements or certificates
and to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Common
Stock, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Securities, the execution and
delivery of this Subscription has been duly authorized by all necessary action,
this Subscription has been duly executed and delivered on behalf of such entity
and is a legal, valid and binding obligation of such entity; or (iii) if
executing this Subscription in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Subscription in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription and make an
investment in the Company, and represents that this Subscription constitutes a
legal, valid and binding obligation of such entity.  The execution and delivery
of this Subscription will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;




(o)

No Advertisement or General Solicitation.  Purchaser acknowledges that it is not
aware of, is in no way relying on, and did not become aware of the offering of
the Common Stock through or as a result of any form of general solicitation or
general advertising, including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine, or
similar media or broadcast over television or radio, or through any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising;





3




--------------------------------------------------------------------------------







(p)

Foreign Subscriber.  Such Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Common Stock or any use of this
Subscription Agreement, including: (a) the legal requirements within its
jurisdiction for the purchase of the Common Stock; (b) any foreign exchange
restrictions applicable to such purchase; (c) any governmental or other consents
that may need to be obtained; and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the Common Stock.  Such Purchaser’s subscription and payment for,
and its continued beneficial ownership of the Common Stock, will not violate any
applicable securities or other laws of the Purchaser’s jurisdiction and




(q)

Short Sales and Confidentiality after the Date Hereof. The Purchaser covenants
that neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it, will execute any “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934, as amended (“Short
Sales”, which shall not be deemed to include the location and/or reservation of
borrowable shares of common stock) during the period commencing at the time it
first became aware of this Offering and ending at the time that the transactions
contemplated by this Subscription are first publicly announced.  The Purchaser
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company such Purchaser will maintain
the confidentiality of the existence and terms of this Offering and the
information included in this.  The Purchaser acknowledges the positions of the
Securities and Exchange Commission (“Commission”) set forth in Item 65, Section
A, of the Manual of Publicly Available Telephone Interpretations, dated July
1997, compiled by the Office of Chief Counsel, Division of Corporation Finance.
 Notwithstanding the foregoing, Purchaser makes no representation, warranty or
covenant hereby that it will not engage in Short Sales in the securities of the
Company after the time that the Offering is publicly announced.  Notwithstanding
the foregoing, if Purchaser is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of Purchaser’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Purchaser’s assets,
the covenant set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Common Stock covered by this Subscription.




Survival




2.2

The representations and warranties of the Purchaser contained herein will be
true at the date of execution of this Subscription by the Purchaser and as of
the Closing Date in all material respects as though such representations and
warranties were made as of such times and shall survive the Closing Date and the
delivery of the  Common Stock.  The Purchaser agrees that it will notify and
supply corrective information to the Company immediately upon the occurrence of
any change therein occurring prior to the Company’s issuance of the Common
Stock.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




3.1

The Company, upon taking up and accepting this Subscription,  represents and
warrants in all material respects to the Purchaser, with the intent that the
Purchaser will rely thereon in making this Subscription, that:




(a)

Legality.  The Company has the requisite corporate power and authority to take
up and accept this Subscription and to issue, sell and deliver the Common Stock;
this Subscription and the issuance, sale and delivery of the Common Stock
hereunder and the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action by the Company; this Subscription
and the Common Stock have been duly and validly executed and delivered by and on
behalf of the Company, and are valid and binding agreements of the Company,
enforceable in accordance with their respective terms, except as enforceability
may be limited by general equitable principles, bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or other laws affecting
creditors’ rights generally;




(b)

Proper Organization.  The Company and its subsidiaries (“Subsidiaries”) are
corporations duly organized, validly existing and in good standing under the
laws of their respective jurisdiction of incorporation and are duly qualified as
a foreign corporation in all jurisdictions where the failure to be so qualified
would have a materially adverse effect on their business, taken as whole;





4




--------------------------------------------------------------------------------




(c)

No Legal Proceedings.  There is no action, suit or proceeding before or by any
court or any governmental agency or body, domestic or foreign, now pending or to
the knowledge of the Company, threatened, against or affecting the Company or
its Subsidiaries, or any of their properties or assets, which might result in
(i) a material adverse effect on the legality, validity or enforceability of
this Subscription or the Common Stock (collectively, the “Transaction
Documents”), (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”);




(d)

Non-Default.  Neither the Company nor any of its Subsidiaries is in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it or its property
may be bound;




(e)

No Misleading Statements.  The information provided by the Company to the
Purchaser does not contain any untrue statement of a material fact or omit to
state any material fact;




(f)

Absence of Non-Disclosed Facts.  There is no fact known to the Company (other
than general economic conditions known to the public generally) that has not
been disclosed in writing to the Purchaser that has or could reasonably be
expected to have a Material Adverse Effect;




(g)

Non-Contravention.  The acceptance of this Subscription and the consummation of
the issuance of the Common Stock and the transactions contemplated by this
Subscription do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under the
Articles of Incorporation or Bylaws of the Company, or any indenture, mortgage,
deed of trust, or other material agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of its properties or
assets are bound, or any existing applicable decrees, judgment or order of any
court, federal, state or provincial regulatory body, administrative agency or
other domestic governmental body having jurisdiction over the Company or any of
its properties or assets;




(h)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws;




(i)

Issuance of the Common Stock.  The Common Stock are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens, charges, security interests, encumbrances, preemptive rights or other
restrictions (collectively, “Liens”) imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Securities, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents;





5




--------------------------------------------------------------------------------




(j)

Capitalization.  The Company is authorized to issue 100,000,000 shares of common
stock, $.00001 par value per share, and 100,000,000 shares of preferred stock,
$.00001 par value per share.  As of the date hereof, the Company has 24,000,000
(Twenty-Four Million) shares of common stock, and no shares of preferred stock,
issued and outstanding (before giving effect to the transactions contemplated by
this Subscription Agreement).No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Document.  As a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of common stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of common stock.  The issuance and sale
of the Common Stock will not obligate the Company to issue shares of common
stock or other securities to any Person (other than the Purchaser and other
purchasers entering into a subscription substantially identical to this
Subscription (collectively, the “Purchasers”) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and non-assessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements with respect to the Company’s capital stock to
which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s stockholders;




(k)

Title to Assets.  The Company and its Subsidiaries have good and marketable
title to the leasehold interest owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company
and the Subsidiaries in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries is held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance;




(l)

Internal Accounting Controls.  The Company and the Subsidiaries will maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;




(m)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary;




(n)

No General Solicitation.  Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act and non- “U.S. person” within the
meaning of Rule 902 of Regulation S promulgated under the Securities Act; and





6




--------------------------------------------------------------------------------




(o)

Foreign Corrupt Practices.  Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




Survival




3.2

The representations and warranties of the Company will be true and correct as of
the Closing Date in all material respects and shall survive the Closing Date and
the delivery of the Securities.




ARTICLE 4

COVENANTS OF THE COMPANY




Covenants of the Company




4.1

The Company covenants and agrees with the Purchaser that:




(a)

Filings.  The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges.




(b)

Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security  that would be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers; and




Survival




4.2

The covenants set forth in this Article shall survive the Closing Date for the
benefit of the Purchaser.




ARTICLE 5

ISSUANCE OF SECURITIES




5.1

As soon as practicable after the Closing Date, the Company shall issue and
deliver, or shall cause the issuance and delivery of, the Common Stock in the
name or names specified by the Purchaser purchased in the Offering.  Such
Securities shall bear a legend in substantially the following form:




For Non-U.S. Persons:




THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.





7




--------------------------------------------------------------------------------




5.2

The legend(s) set forth above shall be removed, and the Company shall issue a
certificate without such legend to the transferee of the Securities represented
thereby, if, unless otherwise required by state securities laws, (i) such
Securities have been sold under an effective registration statement under the
Securities Act, (ii) such Securities have been sold pursuant to a valid
exemption under the Securities Act or (iii) such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section.




ARTICLE 6

CLOSING




Closing shall be effected through the delivery of the Subscription Funds to the
Company and the delivery of the Common Stock purchased in the Offering by the
Company to the Purchaser (or the Purchaser’s representative), together with a
copy of this Subscription Agreement, duly executed.




ARTICLE 7

INDEMNIFICATION




Indemnification of the Company




7.1

The Purchaser agrees to indemnify and hold harmless the Company against and in
respect of any and all loss, liability, claim, damage, deficiency, and all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
whatsoever (including, but not limited to, attorneys' fees reasonably incurred
in investigating, preparing, or defending against any litigation commenced or
threatened or any claim whatsoever through all appeals) arising out of or based
upon any false representation or warranty or breach or failure by the Purchaser
to comply with any covenant, representation or other provision made by it herein
or in any other document furnished by it in connection with this Subscription,
provided, however, that such indemnity, shall in no event exceed the net
proceeds received by the Company from the Purchaser as a result of the sale of
Securities to the Purchaser.




Indemnification of the Purchaser




7.2

The Company agrees to indemnify and hold harmless the Purchaser against and in
respect of any and all loss, liability, claim, damage, deficiency, and all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
whatsoever (including, but not limited to, attorneys' fees reasonably incurred
in investigating, preparing, or defending against any litigation commenced or
threatened or any claim whatsoever through all appeals) arising out of or based
upon any false representation or warranty or breach or failure by the Company to
comply with any covenant, representation or other provision made by it herein or
in any other document furnished by it in connection with this Subscription.




ARTICLE 8

GENERAL PROVISIONS




Governing Law




8.1

This Subscription shall be governed by and construed under the law of the State
of New York without regard to its choice of law provision.  Any disputes arising
out of, in connection with, or with respect to this Subscription, the subject
matter hereof, the performance or non-performance of any obligation hereunder,
or any of the transactions contemplated hereby shall be adjudicated in a court
of competent civil jurisdiction sitting in New York, New York and nowhere else.
 The parties hereby consent to the service of process in any such action or
legal proceeding by means of registered or certified mail, return receipt
requested. The address for service of process shall be (a) to the Company, at
Unit G, 18th Floor, Legend Tower, 7 Shing Yip Street, Kwun Tong, Kowloon, Hong
Kong, Attn: CEO, and (b) to the Purchaser, at the address set forth on the
Signature Page hereto, or, in each case, to such other address as each party
shall subsequently furnish in writing to the other.  In any action, suit or
proceeding brought by any party against any other party, the parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waive forever
trial by jury.




Successors and Assigns




8.2

This Subscription shall inure to the benefit of and be binding on the respective
successors and assigns of the parties hereto.





8




--------------------------------------------------------------------------------




Execution by Counterparts and Facsimile




8.3

This Subscription may be executed in counterparts and by facsimile, each of
which when executed by any party will be deemed to be an original and all of
which counterparts will together constitute one and the same Subscription.




Independent Legal Advice




8.4

The parties hereto acknowledge that they have each received independent legal
advice with respect to the terms of this Subscription and the transactions
contemplated herein or have knowingly and willingly elected not to do so.  




Severability




8.5

If any term, provision, covenant or restriction of this Subscription is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  








9




--------------------------------------------------------------------------------










SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT







Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of              [____________________] shares of Common Stock, at a cost
of $0.18 per Share for an aggregate purchase price of US$_______.  




Purchaser’s signature below constitutes execution of the Subscription Agreement.
 




Date: June 7, 2013.




If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

N/A

Print Name(s)

 

Social Security Number(s)

 

 

 

 

 

 

Signature(s) of Purchaser(s)

 

Signature

 

 

 

June 7, 2013

 

 

Date

 

 

 

 

Address







If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:




 

 

 

Name of Partnership, Corporation, Limited Liability Company or Trust

 

U.S. Federal Taxpayer Identification Number (if applicable)

 

 

 

 

 

 

 

 

 

By:

 

 

      Name:

 

State/Country of Organization

      Title:

 

 

 

 

 

 

 

 

Date

 

Address




 











--------------------------------------------------------------------------------




SINO PAYMENTS, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT







Sino Payments, Inc’s signature below constitutes execution of the Subscription
Agreement.  




ACCEPTED AND AGREED TO

this  7th day of     June   , 2013.




SINO PAYMENTS, INC.







By:______________________________

 

Name:

Title:











2




--------------------------------------------------------------------------------







EXHIBIT A

REGULATION S PAGE FOR NON-U.S. PURCHASERS




The undersigned Purchaser (a “Reg S Person”) is not a U.S. Person as defined in
Section 902 of Regulation S promulgated under the Securities Act, and hereby
represents that the representations in paragraphs (1) through (9) are true and
correct with respect to such Reg S Person.




(1)

Such Reg S Person acknowledges and warrants that (i) the issuance and sale to
such Reg S Person of the Securities is intended to be exempt from the
registration requirements of the Securities Act, pursuant to the provisions of
Regulation S; (ii) it is not a “U.S. Person,” as such term is defined in
Regulation S and herein, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions.  Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.




(2)

Such Reg S Person acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of six months from and
after the Closing Date, unless such Securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Securities.




(3)

Such Reg S Person consents to the placement of a legend on any certificate, note
or other document evidencing the Securities and understands that the Company
shall be required to refuse to register any transfer of Securities not made in
accordance with applicable U.S. securities laws.  




(4)

Such Reg S Person is not a “distributor” of securities, as that term is defined
in Regulation S, nor a dealer in securities. Such Reg S Person is purchasing the
Securities as principal for its own account, for investment purposes only and
not with an intent or view towards further sale or distribution (as such term is
used in Section 2(11) of the Securities Act) thereof, and has not pre-arranged
any sale with any other purchaser and has no plans to enter into any such
agreement or arrangement.




(5)

Such Reg S Person is not an Affiliate of the Company nor is any Affiliate of
such Reg S Person an Affiliate of the Company. An “Affiliate” is an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each of the
foregoing, a “Person”) that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Reg S Person, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Reg S Person will be deemed to be an Affiliate of such Reg S Person.




(6)

Such Reg S Person understands that the Securities have not been registered under
the Securities Act or the securities laws of any state and are subject to
substantial restrictions on resale or transfer.  The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.




(7)

Such Reg S Person acknowledges that the Securities may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available.  In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.




(8)

Such Reg S Person represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the offering of
the Securities, including: (a) the legal requirements within its jurisdiction
for the purchase of the Securities; (b) any foreign exchange restrictions
applicable to such purchase; (c) any governmental or other consents that may
need to be obtained; and (d) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Securities.  Such Reg S person’s subscription and payment for, and its
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the jurisdiction of its residence.





--------------------------------------------------------------------------------







(9)

Such Reg S Person makes the representations, declarations and warranties as
contained in this Exhibit A with the intent that the same shall be relied upon
by the Company in determining its suitability as a purchaser of such Securities.










___________________________________

    __________________________________

Name of Purchaser (Print)                                   Name of Joint
Purchaser (if any) (Print)

 




                                                                                         

___________________________________      _________________________________
                                                                                                   

Signature of Purchaser                                         Signature of
Joint Purchaser (if any)    

                                                                                                                     













                                                                               7th
June, 2013                                          
Capacity of Signatory (for entities)                      Date




















2




--------------------------------------------------------------------------------










EXHIBIT B - WIRE INSTRUCTIONS







The subscription amount should be remitted or deposited into the following bank
account:











3


